Citation Nr: 1435041	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral hearing loss disability.

2.  Entitlement to service connection for a skin disability, to include basal and squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to November 1968

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania

In May 2011, the Veteran and his spouse testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

In September 2011, the Board remanded the claims for additional development.  For the reasons indicated below, the Agency of Original Jurisdiction (AOJ) complied with the Board's remand instructions with regard to the claim being decided herein.

The issue of entitlement to service connection for a skin disability, to include basal and squamous cell carcinoma, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On VA audiological testing in May 2008, the Veteran's hearing acuity was level I in each ear.

2. On VA audiological testing in February 2010, the Veteran's hearing acuity was level I in each ear.

3.  On VA audiological testing in October 2011, the Veteran's hearing acuity was level I in each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2008  of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in January 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Pursuant to the Board's September 2011 remand, the Veteran was afforded an October 2011 VA audiological examination.   For the reasons indicated below, the examination was adequate and therefore complied with the Board's remand instructions.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

During the May 2011 Board hearing the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and left the claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform noncompensable rating for bilateral hearing loss disability is proper.

Under the Rating Schedule, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four. 38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percentage of speech discrimination and pure tone threshold average. Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear. 38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss. Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As shown below, there is no exceptional hearing loss in this case. See 38 C.F.R. § 4.86.

At a May 2008 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
25
30
50
27.5
LEFT
5
30
35
40
27.5

Maryland CNC speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.

Using Table VI, the Veteran's May 2008 examination results revealed level I hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.

At a March 2010 VA audiological examination, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
5
30
40
56
31
LEFT
5
40
40
45
33

Maryland CNC speech recognition scores were 98 percent each ear.

Using Table VI, the Veteran's March 2010 examination results revealed level I hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.

At an October 2011 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
50
55
39
LEFT
15
35
50
50
38

Maryland CNC speech recognition scores were 94 percent in the right ear and 92 percent in the left ear.

Using Table VI, the Veteran's October 2011 examination results revealed level I hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the three valid audiological examination reports dated during the appeal period indicates that the appropriate rating for the bilateral hearing loss is a noncompensable one throughout the appeal period. The Veteran did not meet the criteria for a higher rating during any discrete period involved in this appeal.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid. The Court also addressed the requirements for an adequate VA audiological examination report. The Court upheld VA's policy of conducting audiometry testing in a sound controlled room. The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and 'VA has never adopted an interpretation to the contrary."

At the May 2008 VA examination, the examiner indicated that the Veteran's greatest difficulty was understanding conversations with background noise and that the Veteran's wife had indicated that he played the television too loudly.  The March 2010 examination report does not fully describe the functional effects caused by the hearing loss disability.  The May 2011 VA examiner indicated that the Veteran reported difficulty hearing television, that he could not hear his cell phone ringing, and that he had difficulty understanding conversation in the presence of background noise.  Given the Federal Circuit's statement in Vazquez-Flores above, and the fact VA examiners who conducted the examinations prior to and after the March 2010 described the functional effects, the Board finds the absence of a description of functional effects in the March 2010 VA examination report did not prejudice the Veteran and does not require remand for a new VA examination.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

In his written statements, during VA examinations, and during the Board hearing, the Veteran has complained of difficulty understanding conversation with background noise and hearing the television, and that he could not hear his cell phone ringing.  The rating criteria include speech recognition scores and contemplates difficulty understanding conversation.  To the extent that the Veteran's symptoms including not being able to hear his cell phone ringing are not contemplated by these criteria, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that his symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for bilateral hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a compensable rating at any time during the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a compensable rating for a bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to a compensable rating for a bilateral hearing loss disability is denied.


REMAND

In its September 2011 remand, the Board instructed that the Veteran be afforded a new VA skin examination to address the etiology of any diagnosed skin disability.  The examination request form indicates that the skin examination scheduled for September 28, 2011 remained open.  The RO indicated in the January 2012 supplemental statement of the case that it was notified by the Wilmington VA Medical Center that he had failed to report for the examination.  In the list of adjudicative actions on the first page of the supplemental statement of the case, however, the entry for October 17, 2011, indicates that a VA skin examination was conducted at the Wilmington VA Medical Center.  In a February 2012 letter, the Veteran noted that the RO had indicated in the supplemental statement of the case that he had not reported to the skin examination but, in fact it was rescheduled for October 24, 2011 and that he had reported for the examination.

Given that neither the physical nor Virtual VA claims file contains the VA Medical Center's examination notification letter to the Veteran and given that there is conflicting evidence as to whether he actually attended the scheduled examination, a remand is warranted to associate any communications from the Wilmington VA Medical Center to the VA or the RO with the claims file and to definitively determine whether the Veteran in fact appeared for the examination.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (vacating Kyhn v. Shinseki, 23 Vet. App. 335 (2010), in which the Court held that the presumption of regularity applied to notification of VA examinations.).

Accordingly, the claim of entitlement to service connection for a skin disability, to include basal and squamous cell carcinoma, is REMANDED for the following action:

1.  Associate all relevant documents relating to notification of any scheduled 2011 VA skin examination with the claims file.  Determine whether the Veteran was properly notified of the examination and whether he attended the examination.  If the appellant did attend the examination, associate the examination report with the claims file.  If it is determined that he did not attend, prepare a memorandum indicating the basis for this conclusion.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the remaining claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


